DETAILED ACTION
Claims 1-20 are currently pending.  Claim 21 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.
Applicant's election with traverse of Invention Group 2, claims 13-20, in the reply filed on January 5, 2022 is acknowledged.  The traversal is on the ground(s) that no lack of unity requirement was made by the U.S. International Search Authority, as discussed at paragraph I of Applicant’s remarks.  This is not found persuasive because the international stage prosecution is not binding with respect to findings of unity of invention, novelty or inventive step.  Upon consideration of the claims, before the current search authority, the claims are considered to lack unity of invention for the reasons set forth in the restriction requirement (page 4), thus the propriety of the restriction requirement stands.
As to Applicant’s remarks that Granger’s teaching at Column 2, lines 6, 20 or 30 and claim 1 have not been considered in regards to instant claims 6 and 15, as discussed at Applicant’s remarks (paragraph I), it is noted that the technical feature shared 
 a heavy metal salt, 
saccharide, 
a pH from 5.9 to 8.0,
 and a solvent.
As set forth in the restriction requirement (page 4), the technical feature shared by claim 1 and claim 13 is not a special technical feature as it does not make a contribution over the prior art in view of Granger’s composition at Example 2 which comprises Chromium (III) Chloride (i.e. heavy metal salt), Dextrose (i.e. saccharide), an aqueous solution (i.e. a solvent) and having a pH of 7.4 (column 5, line 53).

Further regarding Applicant’s remarks that the restriction requirement does not lay out an argument as to the lack of unity of invention, as discussed at Applicant’s remarks (paragraph I), Applicant’s remarks have been fully considered, but are not found persuasive in view of the rationale set forth at page 4 of the restriction requirement.

Applicant has further traversed the restriction requirement on the grounds that there is no serious search burden since Groups 1 and 2 share a technical feature, as discussed at Applicant’s remarks (paragraph II).
Applicant’s remarks have been fully considered, but are not found persuasive.
As to Applicant assertion that there would be no burden on the examiner in examining all of the claims at once, it is noted that burden is not a consideration in a .

The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2018/014446, filed January 19, 2018, which claims the benefit of provisional application No. 62/449,076, filed January 22, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al., (U.S. Patent No. 6,579,672; previously cited) (“Granger”), in view of Granger et al., (U.S. Patent No. 5,858,699; see PTO-892) (“US ‘699”) and Carpenter et al., (U.S. Patent No. 4,806,343; see PTO-892) (“Carpenter”).
Granger is directed to methods and stabilization fluids for the collection of biological specimens, e.g. blood, bone marrow, to be used for immunohematological analysis. (Col. 1, lines 5-8).  The stabilization fluid is mixed with a specimen to be analyzed to provide the specimen with improved storage properties, and the stabilization fluid remains in contact with the specimen during storage without substantially interfering with the subsequent analysis (i.e. contacting a biological specimen with a stabilizing composition). (Col 1, lines 34-39). 
Regarding claims 13 and 17, Granger teaches the stabilization fluid generally comprises a sterile buffered aqueous solution (i.e. solvent) comprising an aliphatic aldehyde, at a molar concentration of 0.15M to 3.4M, one or more heavy metal salts, at a total molar concentration of 0.2×10−3M to 0.2M, and, preferably, an anticoagulant, at a molar concentration of 0.27M to 0.45M, the solution has a pH in the range of 6.8 to 8.0. (Col. 2, lines 15-23). Granger, at Example 2 (Col. 5, lines 38-50) specifically teaches a stabilization fluid comprising the following components in the aqueous solvent:
0.33 M Paraformaldehyde (i.e. aliphatic aldehyde)
2.22 M Dextrose (D-glucose) (i.e. saccharide)
0.036 M Adenosine tri phosphate
0.075 M Inosine
0.012 M Chloramphenicol
0.0044 M Neomycin Sulphate
0.019 M Chromium (III) Chloride (i.e. a heavy metal salt)
0.025 M Manganese Chloride (i.e. a heavy metal salt)
0.52 M Magnesium Chloride 


The pH of the solution is adjusted to 7.4 (i.e. claimed range overlaps the prior art range) and a heavy precipitate is formed. The solution is centrifuged at 1200 g to separate the precipitate from the supernatant. The supernatant is removed and filtered to remove any remaining particles.  K3EDTA is added to make a final concentration of 0.34 Molar and the solution filtered again. 54 μl of the solution is placed in a 4.5 ml glass specimen collection tube.  A blood specimen sample (i.e. biological specimen) is immediately placed into the tube comprising the stabilization fluid. The contents of the specimen collection tube are thoroughly mixed by inversion, to anticoagulate the fresh blood and initiate the stabilization process, which reads on “contacting a biological specimen with a stabilizing composition, the stabilizing composition comprising:
	a heavy metal salt, saccharide, a pH from 5.9 to 8.0, and a solvent”, thus meeting the limitation of claim 13.
	Granger’s Example 2 further teaches the sample is stored, preferably at 4° C, and the specimen is subjected to flow cytometry analysis after 5 days of storage.  The results for CD45+ staining and side scatter are shown in FIGS. 5 and 6 (stabilized sample) and FIGS. 7 and 8 (control). The stabilized specimen is comparatively unaffected, whereas the control specimen has markedly increased debris to the extent that the measurements are regarded as unreliable.
	Although Granger has shown that the biological specimen can be stored in the stabilizing fluid for 5 days (i.e. at least 1 day) to stabilize the biological specimen, Granger does not further teach storage at a temperature ranging from minus 20°C (-20°C) to minus 200°C (-200°C).  However, US ‘699 is directed to stabilization fluids comprising heavy metals and paraformaldehyde that are useful for stabilizing biological specimens, e.g. blood, that will subsequently be subjected to various clinical analysis including flow cytometry (Abstract; Col. 1, lines 6-15; Col. 2, lines 58-64; Col. 7, lines 30-34).  US ‘699 teaches the stabilized blood samples are useful as reference materials or for quality control and are therefore prepared as blood smears and stored at -20°C until use, such as controls when staining other blood smears (Col. 7, lines 35-47).  
	Carpenter teaches compositions comprising heavy metal salts, e.g. ZnSO4, MnSO4, CuSO4 and saccharides, e.g. glucose, sucrose, fructose, for protecting proteins in biological specimens, wherein the biological specimens are frozen in the presence of the metal ions and sugars since the sugars work synergistically with the metal ions to 
	Thus, US ‘699 has established it was well-known in the art that biological specimens stored in stabilizing fluid comprising heavy metals and paraformaldehyde could be subjected to frozen storage at a temperature of -20°C (minus 20°C) and Carpenter has established it was well-known in the art that biological specimens could be cryoprotected during frozen storage by compositions comprising heavy metal salts and saccharides, therefore extending the shelf life of the specimens.
Therefore, given the intention of Granger is to stabilize biological specimens to improve their storage capabilities, thus avoiding expedited transportation or spoiling of samples before analysis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the stabilized samples to frozen storage (-20°C) in the presence of heavy metal ions and saccharides, thus extending the shelf life and permitting advanced preparation of samples for subsequent analysis.
The person of ordinary skill in the art would have been motivated to modify the storage method of Granger to include frozen storage at -20C, as taught by US ‘699, for the predictable result of successfully permitting long-term storage and preservation, thus meeting the limitations of claims 13 and 17.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Granger and US ‘699 because each of these teachings are directed at methods and compositions for stabilizing biological specimens, e.g. blood, for subsequent clinical analysis.	
Further regarding claim 17 and the limitation “thawing the biological specimen contacted with the stabilizing composition”, it is noted that Example 2 of Granger teaches warming the sample to room temperature before flow cytometry testing (Col. 5, lines 65-67 to Col. 6, lines 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include thawing of the frozen samples with a reasonable expectation of successfully performing flow cytometry analysis.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Further regarding claim 17 and the limitations “staining the biological specimen contacted with the stabilizing composition” and “analyzing the biological specimen to determine the presence or absence of a condition of interest”, it is noted that Granger’s Example 2 teaches staining the samples for CD45 analysis (Col. 6, lines 1-5; FIGs. 5 and 6), thus meeting these limitations of claim 17.
Further regarding claim 17 and the limitation “lysing red blood cells in the biological specimen contacted with the stabilizing composition” it is noted that Granger does not further comment on whether or not the blood samples are subjected to lysing of red blood cells prior to performing the flow cytometry analysis.  However, US ‘699 teaches that blood samples that have been stabilized in the stabilization fluid comprising heavy metals and paraformaldehyde can be subjected to whole blood lysis, thus removing any interfering red blood cell components prior to antibody staining.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include lysing of the red blood cells with a reasonable expectation of successfully removing any interfering red blood cell components prior to 
Regarding claims 16 and 20 and the limitation “wherein the storing is for at least 30 days”, it is noted that US ‘699 teaches storage of the samples stabilized in the presence of the heavy metals and paraformaldehyde for 60 days (Col. 8, lines 48-51; FIGS. 4a and 4b) and 36 days (Col. 8, lines 64-67; FIG. 8), thus the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Granger, in view of US ‘699 and Carpenter, as applied to claims 13, 16, 17 and 20 above, and further in view of Kishimoto et al., (US 2002/0119507; see PTO-892) (“Kishimoto”) and Pugia et al., (US 2017/0137805; see PTO-892) (“Pugia”).
The teaching of Granger, in view of US ‘699 and Carpenter, is set forth above.
It is noted that claim 14 depends directly from claim 13 and claim 18 depends directly from claim 17.
Regarding claims 14 and 18, it is initially noted, regarding the claimed pH range of 5.9 to 8.0, that Granger’s stabilizing composition disclosed at Example 2 has a pH of 7.4 (claimed range overlaps the prior art range), thus meeting the limitations of claims 14 and 18.

Granger further teaches the stabilization fluid includes one or more antibiotics to prevent bacterial growth. Given the presence of antibiotics preserves the sterility of the composition, Granger’s disclosed antibiotics are considered to read on “a preservative” as recited in claims 14 and 18.
It is further noted that although Granger teaches the stabilizing fluid includes an aqueous buffer to provide a composition having a pH of 7.4, Granger does not further teach the aqueous buffer is HEPES, MOPS or MES, as recited in claims 14 and 18.  However, Kishimoto is directed to a similar invention and teaches the use of GOOD buffers, such as MOPS, MES and HEPES since they are widely known for use in clinical diagnostics (paragraph [0109]) and Pugia is directed to blood sample analysis wherein the blood samples are collected in a stabilization composition comprising saccharides (i.e. dextrose and glucose) and heavy metals, i.e. CrCl3 (chromium chloride) or MnCl2 (manganese chloride) (paragraphs [0019]-[0020]), in combination with an aqueous medium that comprises a buffer, such as HEPES, MOPS or MES (paragraphs [0022], [0025]-[0026] and [0033]).  
Thus, taking into hand the teachings of Kishimoto and Pugia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known physiological buffers, such as HEPES.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to use HEPES buffer, as taught by Kishimoto and Pugia, for the predictable result of successfully maintaining a physiological pH since doing so provides 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kishimoto and Pugia because each of these teachings are directed at clinical diagnostics.	

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Granger, in view of US ‘699, Carpenter, Kishimoto and Pugia as applied to claims 14 and 18 above, and further in view of Kita et al., (U.S. Patent No. 3,632,735; see PTO-892) (“Kita”).
	The teaching of Granger, in view of US ‘699, Carpenter, Kishimoto and Pugia is set forth above.
	It is noted that claim 15 depends directly from claim 14 and claim 19 depends directly from claim 18.
Regarding claims 15 and 19, it is initially noted, regarding the claimed pH range of 7.0 to 7.4, that Granger’s stabilizing composition disclosed at Example 2 has a pH of 7.4 (claimed range overlaps the prior art range), thus meeting the limitations of claims 15 and 19.
As to the limitation regarding the aqueous buffer is 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (i.e. HEPES), it is noted as set forth above regarding claims 14 and 18, the combined prior art renders obvious the aqueous buffer is HEPES.
As to the limitation the heavy metal salt is chromium III chloride having a concentration of 0.03 M, it is noted that Granger’s Example 2 teaches the chromium III chloride is provided at a concentration of 0.019 M and Granger at (Col. 2, lines 5-6) In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the limitation the heavy metal salt is manganese II chloride having a concentration of 0.02 M, it is noted that Granger’s Example 2 discloses manganese II chloride at a concentration of 0.025 M.  Thus, it is apparent that the instantly claimed concentration of manganese II chloride is so close to Granger’s concentration that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the concentration of manganese II chloride disclosed by Granger, and the concentration disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the concentration of formaldehyde disclosed in the present claim is but an obvious variant of the amount disclosed in Granger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Thus, Granger does render obvious the aliphatic aldehyde is formaldehyde, that is, Granger teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the aliphatic aldehyde is formaldehyde is within the scope of the teachings of Granger, and thus renders the invention of claim 15 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use formaldehyde as the aliphatic aldehyde.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Granger.
As to the limitation that the concentration of the formaldehyde is 0.1 M, Granger teaches the concentration of the aliphatic aldehyde can range from 0.15 M to 3.4 M (Col. 2, lines 4-5).  Thus, it is apparent that the instantly claimed range of formaldehyde is so close to Granger’s lower limit that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the concentration of formaldehyde disclosed by Granger, and the concentration disclosed in the present claim, it therefore would have been obvious to 
Further regarding claims 15 and 19 and the limitation the saccharide is fructose having a concentration of 2.6 M, it is first noted that Example 2 of Granger teaches the saccharide (Dextrose, i.e. D-glucose) is provided at a concentration of 2.2 M.  Although Granger does not specifically teach the concentration is 2.6 M, Granger’s disclosed range is substantially close to the claimed concentration. Thus, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same property of anti-microbial preservation. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
As to the saccharide being fructose, it is noted that Granger does not further teach the saccharide is fructose.  However, Carpenter, as set forth above, teaches the saccharide component of the disclosed stabilizing compositions are selected from a variety of saccharides, such as glucose, sucrose or fructose (Col. 3, lines 65-68) and fructose provides similar protective activity as compared to glucose.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the saccharide fructose as taught by Carpenter, as the saccharide component in the method of Granger for the predictable result of successfully supporting the preservation of the biological activity of the sample, thus meeting the limitations of claims 15 and 19. Carpenter has shown that fructose is an effective saccharide component; thus, one would have had a reasonable expectation of successfully substituting fructose in the stabilization fluid in the method of the cited KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claims 15 and 19 and the limitation “the preservative is sodium azide having a concentration of 0.01% (weight/volume)”, it is noted that although Granger teaches the inclusion of antibiotics to preserve the sterility of the stabilizing composition, Granger does not teach whether or not the antimicrobial agent includes sodium azide.  However, Kita is directed to diagnostic compositions comprising heavy metals, e.g. mercuric chloride, for stabilizing blood samples (Col. 1, lines 15-16, lines 31-32 and 54-57), wherein the composition includes sodium azide as an antimicrobial preservative (Col. 3, lines 64-70).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the anti-microbial preservative sodium azide as taught by Kita, as the anti-microbial preservative in the method of Granger for the predictable result of successfully supporting the preservation of sample sterility, thus meeting the limitations of claims 15 and 19. Kita has shown that sodium azide is an effective anti-microbial preservative; thus, one would have had a reasonable expectation of successfully substituting sodium azide in the stabilization fluid in the method of the cited prior art. Substitution of one element (i.e. anti-microbial preservative) for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same property of anti-microbial preservation. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633